Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Shannon Mark Battee, Appellant                        Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 15,658).
No. 06-12-00077-CR        v.                          Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shannon Mark Battee, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 19, 2012
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk